—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated March 30, 2000, which granted the motion of the. defendants Charles Massey, Miller Tabak Hirsch & Co., MTH Holdings, Inc., MTH Co., Jeffrey David Miller, Jeffrey Steven Tabak, and Gary Dean Hirsch for summary judgment dismissing the complaint insofar as asserted against them, and the separate motion of the defendants Mitch Winkeleer and Kay Winkeleer for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The plaintiff allegedly was assaulted during a basketball game by two members of the opposing team, the defendants Theodore Gadsden and Andrew Richards. Contrary to the plaintiffs contentions, the Supreme Court correctly determined that he failed to prove that the organizers of the league, or the sponsors of the team for which Gadsden and Richards played, should have foreseen the assault. Accordingly, they cannot be held liable for the spontaneous criminal acts of Gadsden and Richards (see, Tannenbaum v Town of Hempstead, 255 AD2d 309; Thomas v United States Soccer Fedn., 236 AD2d 600).
The plaintiff’s remaining contentions are without merit. S. Miller, J. P., H. Miller, Schmidt and Cozier, JJ., concur.